DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, does not describe anything about performing anything “by a predetermined rule” (claims 1, 5, 6 and 7). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, it is not clear how the phrase “ the information by a first Non-Access Stratum (NAS) message from the base station” is to be interpreted in association with the phrase “control the communicator to receive information related to first duration”. Further, it is not clear how “the information” is related to “a first Non-Access Stratum (NAS) message”, and also to “the base station”. Does the first NAS carry “the information” in its content? Is “the information” received from the base station? At lines 11-12, it is not clear what is meant by “control the communicator to perform repeatedly, according to a predetermined rule, the radio measurement and the monitoring during second duration which is different from the first duration” because the “predetermined rule” is not defined in the teaching. 
In claim 5, there are the same indefiniteness as the ones addressed above for claim 1 because the same radio terminal is recited within the ‘system’ claim.
In claim 6, lines 6-8, it is not clear whether the radio terminal actually “configures to” not perform radio measurement and monitoring of a paging signal – does it mean that the radio terminal itself takes an active part in the ‘configuration process’? It is not clear what the actual relationship of “the radio terminal” and the “configure” function is. The same indefiniteness is present at lines 9-11. 
Further, regarding claims 6 and 7, some of the above mentioned indefiniteness is also present in these claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,869,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite basically the same features recited in the patented claims with some minor variations. Firstly, as an example, comparing the present claim 1 to the patented claim 1, the present claim 1 recites “control the communicator to perform repeatedly, according to a predetermined rule, the radio measurement and the monitoring during second duration” whereas the patented claim 1 recites “performs the radio measurement and the monitoring during second duration”. It is noted that the patented claim does not limit the radio measurement and the monitoring to one-time occurrence. Generally, a device can be designed to perform measuring and monitoring as many times as needed in a time period. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the radio measurement and the monitoring to happen repeatedly since radio measurement and the monitoring is an ongoing function at a radio terminal. Secondly, the present claims additionally recite a phrase “by a predetermined rule”. This limitation is not taught in the specification as addressed above. Nonetheless, with an interpretation of this phrase to mean that ‘the predetermined rule defines that the second duration is different from the first duration’, it is obvious that a short DRX cycle and a long DRX cycle are predetermined by inherent rule to each have a different duration. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the patented invention to explicitly define that the first duration and the second duration are different and that it is defined by a predetermined rule in order to specify that the different durations are not random, but a predetermined rule dictates them.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,349,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the application and the patent are directed to a radio terminal, a base station, and a method that has the same technical features including sending and receiving NAS message including duration information, and configuring to perform and not perform radio measurement and monitoring according to the durations. Comparing the present claim 1 to the patented claim 1, for example, the present claim designates the first duration as when the radio measurement and monitoring is not to be performed and the second duration as when the radio measurement and monitoring is to be performed, whereas in the patented claim, the designation of measurement and monitoring in the first and second durations are reversed. When one setup of the function performed in the time durations as recited in the patented claim is known, it would have been obvious for one of ordinary skill in the art at the time of the invention to swap the functions performed in the two different durations for adaptation to different situations.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,301,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the application and the patent are directed to a radio terminal, a base station, and a method that has the same technical features including sending and receiving NAS message including duration information, and configuring to perform and not perform radio measurement and monitoring according to the durations. Comparing the present claim 1 to the patented claim 1, for example, the present claim designates the first duration as when the radio measurement and monitoring is not to be performed and the second duration as when the radio measurement and monitoring is to be performed, whereas in the patented claim, the designation of measurement and monitoring in the first and second durations are reversed. When one setup of the function performed in the time durations as recited in the patented claim is known, it would have been obvious for one of ordinary skill in the art at the time of the invention to swap the functions performed in the two different durations for adaptation to different situations. 

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
Regarding the rejections based on 35 USC 112, first paragraph and 35 USC 112, second paragraph, applicant asserts that applicant has clarified the claims to address the issues noted in the Office Action. However, while some clarification has been made, more issues remain unanswered. Additionally, some different issues are presented by the amendment. See the rejections above. 
Regarding the double patenting rejections, applicant contends that the clarified claim features are different from the claims in the patents, No. 10,869,208, No. 10,349,292, and No. 9,301,187, without providing any explanation/reasoning. Examiner is not convinced. The amended claims are not significantly different from the original claims in scope in that it seems that the claims are mainly amended to address some of the 112 issues. Therefore, the same reasonings are repeated above in rejecting the claims under Double Patenting. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472